Citation Nr: 0306014	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for scars of the 
bridge of the nose and below the chin.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from March 1966 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board is undertaking additional development with respect 
to the claim for service connection for residuals of dental 
trauma on a de novo basis, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The veteran's scars of the bridge of the nose and below 
the chin are asymptomatic.

2.  The old and the new criteria for rating scars are equally 
favorable to the claim.

3.  In an unappealed February 1996 rating decision, the RO 
found new and material evidence had not been received to 
reopen a claim of service connection for residuals of dental 
trauma.

4.  Evidence received subsequent to the RO's February 1996 
decision denying service connection for a dental disability 
includes evidence which is neither cumulative nor redundant 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.
   

CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for scars of the bridge of the nose and below the chin have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805  (2001); 67 Fed. Reg. 49,590 - 
49, 599 (August 30, 2002).

2.  The February 1996 denial of entitlement to service 
connection for residuals of dental trauma is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.104(a), 20.302. 20.1103 (2002).

3.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of 
dental trauma.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records, VA 
medical treatment records, and reports of VA examinations.  
Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained, to 
include VA examinations.  There is no identified probative 
evidence which remains outstanding.  

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statements of the case, 
and supplemental statements of the case have informed the 
veteran and his representative of the reasons and bases for 
its decisions, and the information and evidence necessary to 
substantiate the claims.  In particular, in a February 2002 
supplemental statement of the case (SSOC), the veteran was 
notified of the VCAA and that the claims were determined 
based on the medical information of record.  The veteran was 
also notified of the evidence necessary to substantiate his 
claims, as well as VA development activity.  The February 
2002 SSOC also set out the applicable law and regulations.  
Furthermore, in a December 2002 letter, the veteran was 
notified of the change in law regarding his increased rating 
claim and was provided the opportunity to submit additional 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In sum, the Board finds that VA has complied with the notice 
and duty-to-assist provisions of VCAA.

A review of the veteran's service medical records reveals 
that in March 1969, the veteran was involved in a fight and 
received a hematoma of the forehead, superficial laceration, 
and loose teeth.  It was noted that there were three to four 
loose teeth.  The veteran was referred to the dental clinic 
for consult.  Dental treatment records show that in March 
1969, the veteran was treated for traumatic displacement of 
#8 which was repositioned and stabilized.  The discharge 
examination was negative for any findings, treatment, or 
diagnoses of a dental disorder or residuals of an injury.

In a February 1988 rating decision, the RO granted service 
connection for scars of the nose and chin and assigned a 
noncompensable evaluation.

The veteran underwent a VA examination in June 1988 in which 
he complained of loose teeth and gum and bone deterioration 
as a result of injuries received during active duty.  He 
further stated that the mandibular incisors were displaced 
lingually and had to be pulled forward and wired in place.  
He felt that it contributed to the gum and bone disease which 
deteriorated to the present state.  The examiner noted that 
the veteran currently exhibited some moderate to advanced 
periodontitis and 3+ mobility of lower incisors.  Maxillary 
anteriors were stable with only a 1+ mobility on #8.  The 
veteran's prosthetic needs were for extraction of the lower 
incisors and #28 and construction of a mandibular partial 
denture.

In a December 1992 rating decision, the RO denied service 
connection for a dental disability on the basis that there 
was no evidence of dental trauma.  The veteran did not 
perfect a timely appeal.

In February 1996, the veteran requested that his claim for 
service connection for a dental disability be reopened.  

In support of his claim to reopen, the veteran submitted 
private treatment records dated from October 1985 to May 1993 
showing dental treatment.

In a February 1996 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of service connection for a dental disability.  The 
veteran was notified of the RO's decision and of his 
appellate rights in a letter dated in March 1996 but he did 
not file a timely appeal.

In March 1998, the veteran requested that his claim for 
service connection for dental trauma be reopened.

VA treatment records dated from May 1987 to August 2000 were 
received.  The records revealed ongoing dental treatment.  

The veteran underwent a VA examination in November 2000.  The 
examiner initially noted that the claims folder was not 
available for review.  The veteran provided a history of 
injury to his face which he claimed included multiple loose 
teeth.  He stated that he had two scars, one of the bridge of 
his nose and one underneath his chin.  He complained that the 
scar on the bridge of his nose turns purple when it gets cold 
outside but other than that, it did not give him any 
problems.  The veteran denied any tenderness of the scar.  He 
stated that the scar under his chin did not give him problems 
with movement of his jaw, except that occasionally he would 
catch it with his razor and it would bleed.  He stated that 
his main problem was with his loss of teeth and needing 
dentures and undergoing further treatment with his implants.  
Physical examination revealed a 2.5 cm x 1 mm scar on the 
bridge of the nose which was irregular in formation.  There 
was a slight tail off the scar on the right aspect of his 
nose which continued across the bridge of the nose in a 
semicircular pattern.  There was a 4.5 cm scar under the 
veteran's right chin which was approximately 2 mm in width.  
There was no tenderness to palpation.  There was no decrease 
in movement of his jaw secondary to the scar.  The veteran 
had no teeth in the upper or lower jaw.  There were no sores.  
He currently had an implant in place.  The impressions 
included scars on the bridge of the nose and on the chin, 
with no residuals.  The examiner also stated that the veteran 
was edentulous secondary to service-connected injures with 
current implant surgery being undertaken.  A radiologist 
noted that X-ray examination in November 2000 revealed the 
veteran was edentulous and that that there were only three 
metallic prosthetic roots in place.  Additionally, there was 
a single tooth in the approximate position of 15 or 16.  It 
was concluded that there was no evidence of fracture and that 
the veteran was nearly edentulous.

In a December 2000 rating decision, the RO confirmed and 
continued a noncompensable rating for scars of the nose and 
chin and determined that new and material evidence had not 
been submitted to reopen a claim of service connection for a 
dental disability.  The veteran filed a timely appeal.

VA outpatient treatment records dated from March 1998 to 
August 2000 were received.  The records show periodontal 
disease with tooth and bone loss.

Increased Rating Claim

Under the laws administered by VA, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
the evidence of record pertaining to the veteran's medical 
history. The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes. Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical history and findings pertaining to his 
disability.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. When after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The veteran's scars of the nose and chin are rated under 
Diagnostic Code 7800 which pertains to disfigurement of the 
head, face and neck.  

Prior to August 30, 2002, Diagnostic Code 7800 provided that 
scars of the head, face or neck warrant a noncompensable 
evaluation if they are slightly disfiguring or a 10 percent 
evaluation if they are moderately disfiguring.  When scars to 
the head, face or neck are severe, especially if they are 
productive of marked and unsightly deformity of the eyelids, 
lips, or auricles, a 30 percent rating is warranted.  
Scarring which results in complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement, is rated as 50 percent disabling.  

Alternatively, a 10 percent evaluation may be assigned for 
superficial scars that are poorly nourished with repeated 
ulcerations. 38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation is also warranted for superficial scars 
that are tender and painful on objective demonstration. 38 
C.F.R. § 4.118, Diagnostic Code 7804. A scar may also be 
rated based on the limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under the new criteria, Diagnostic Code 7800 provides a 10 
percent rating when there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is warranted when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.

Note (1) following Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118 are:  Scar 5 or more inches (13 or more cm.) in 
length; Scar at least one-quarter inch (0.6 cm) wide at 
widest part; Surface contour of scar elevated or depressed on 
palpation; Scar adherent to underlying tissue; Skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and Skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).   

Note (2) following Code 7800 states that tissue loss of the 
auricle should be rated under Diagnostic Code 6207 (loss of 
auricle) and anatomical loss of the eye should be rated under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.

Note (3) following Diagnostic Code 7800 states that 
unretouched color photographs should be taken into 
consideration when evaluating under these criteria.

Diagnostic Code 7803 now provides a 10 percent evaluation for 
scars, superficial, unstable.  Note (1) defines an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2) defines a 
superficial scar as one not associated with underlying soft 
tissue damage.  

Diagnostic Code 7804 provides a 10 percent evaluation for 
scars, superficial, painful on examination.  Note (1) defines 
a superficial scar as one not associated with underlying soft 
tissue damage.  Note (2) states that in this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation. 

Diagnostic Code 7805 provides that a scar may also be rated 
based on the limitation of function of the part affected.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise. See Karnas v. Derwinski, 1 Vet. App. 308 
(1991). Here, the old and the new criteria are equally 
favorable to the veteran's claim.

On VA examination in November 2000 there was no indication 
that either the scar of the bridge of the nose and or below 
the chin was demonstrative of any associated impairment or 
disability.  The scar on the nose was described as 2.5 cm x 
1mm and the scar under the chin was 4.5 cm by 2 mm.  Both 
scars were well-healed and showed no objective signs of 
tenderness, or indications that it was poorly nourished or 
ulcerated.  Further, there is no evidence of record 
suggesting that either area is productive of any functional 
restriction or of any nerve involvement.  

Given the aforementioned, under the old criteria, the 
evidence fails to demonstrate pathological findings 
indicating that the scars are moderately disfiguring, tender, 
poorly nourished, or that there is functional impairment. 
Under the new criteria, the medical evidence fails to show 
that either scar is 13 or more cm in length; 0.6 cm wide at 
its widest part; surface contour of either scar elevated or 
depressed on palpation; that the scar is adherent to 
underlying tissue; that the skin is hypo-or hyper-pigmented 
in an area exceeding six square inches; underlying soft 
tissue missing in an area exceeding six square inches; or 
skin that is indurated and inflexible in an area exceeding 
six square inches.  Furthermore, there is no evidence that 
the scars were unstable or painful on examination.  Thus, the 
Board finds that there is no basis for the assignment of a 
compensable rating for scars of the bridge of the nose and 
under the chin.   

While the Board acknowledges that the November 2000 VA 
examiner indicated that the claims folder was not available 
for review prior to the examination, the examiner did provide 
a thorough examination of the veteran's scars and the 
findings did not reveal any current disability pertaining to 
the scars.  Thus, the Board finds that the November 2000 
examination findings were adequate in evaluating the current 
nature and severity of the veteran's service-connected scars 
of the bridge of the nose and under the chin.

There also is no showing that the veteran's service-connected 
scars reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher evaluation 
at any stage on an extra-schedular basis.  In this regard, 
the Board notes that the scars have not been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

New and Material Evidence Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As noted above, in a February 1996 rating decision, the RO 
denied entitlement to dental treatment due to dental trauma 
on the basis that new and material evidence had not been 
found.  The veteran was notified of the determination and did 
not perfect a timely appeal.  Absent the filing of a timely 
appeal a rating determination is final.  38 U.S.C.A. § 7105.  
If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
also is not "material," in the sense that, when considered 
by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, VA reopens the claim and evaluates the 
merits after ensuring that the duty to assist has been 
fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the most recent 
previously disallowed claim on any basis in order to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since the February 1996 denial of new and material evidence 
to reopen the claim for service connection for residuals of 
dental trauma, pertinent evidence associated with the claims 
file consists of VA outpatient treatment records dated from 
May 1987 to August 2000 and a November 2000 VA examination.  
 
At the time of the February 1996 RO denial, there was no 
evidence that any current teeth and gum problems were related 
to trauma experienced by the veteran during active duty. 
Additional evidence consisting of  VA outpatient treatment 
reports dated from May 1987 to August 2000 show that the 
veteran has received dental treatment for several lost teeth.  
The November 2000 examination contains a statement by the 
examiner that the veteran was edentulous secondary to 
service-connected injuries.  This evidence is clearly new in 
that it was not previously of record.  In addition, it 
obviously bears directly and substantially on the question 
before the Board, that is, whether the veteran has a dental 
disability that is related to service.  This evidence is of 
such significance that it must be considered in order to 
adjudicate the claim fairly.  The Board finds, accordingly, 
that the additional evidence, when considered in conjunction 
with the record as a whole, is new and material, warranting 
reopening of the claim for service connection for residuals 
of dental trauma.


ORDER

A compensable evaluation for scars of the bridge of the nose 
and below the chin is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for residuals of dental trauma.  
To this extent, the appeal is granted.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

